Dismissed and Opinion Filed November 30, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-01154-CV

                STEVEN BROWDER AND ALL OCCUPANTS, Appellants
                                   V.
                      DFW PROPERTY GUARDIAN, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-01793-2015

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The filing fee in this case is past due. By postcard dated September 22, 2015, we notified

appellants the $205 filing fee was due. We directed appellants to remit the filing fee within ten

days and expressly cautioned appellants that failure to do so would result in dismissal of the

appeal. Also by postcard dated September 22, 2015, we notified appellants the docketing

statement had not been filed in this case. We directed appellants to file the docketing statement

within ten days. We cautioned appellants that failure to do so might result in dismissal of this

appeal. To date, appellants have not paid the filing fee, filed the docketing statement, or

otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b)(c).




151154F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

STEVEN BROWDER AND ALL                            On Appeal from the County Court at Law
OCCUPANTS, Appellants                             No. 5, Collin County, Texas
                                                  Trial Court Cause No. 005-01793-2015.
No. 05-15-01154-CV       V.                       Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Stoddart
DFW PROPERTY GUARDIAN, Appellee                   participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee DFW PROPERTY GUARDIAN recover its costs of this
appeal from appellants STEVEN BROWDER AND ALL OCCUPANTS.


Judgment entered November 30, 2015.




                                            –3–